DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10 and 15 of U.S. Patent No. 10,791,457 in view of Kim (US 2012/0064945 A1). 

Instant Application 17/035,645
U.S. Patent No. 10,791,457
Claim 1: A method for using a plurality of radio frequency (RF) units at a wireless communication device, comprising:

(a) establishing a first wireless connection using a first RF unit with a first Subscriber Identification Module (SIM) card housed in a SIM card interface; wherein the first RF unit is connected to the SIM card interface through a selector; 

(b) configuring the selector to connect to a second RF unit; 

(c) establishing a second wireless connection using the second RF unit with the first SIM card remaining housed in the SIM card interface; wherein the second RF unit is connected to the SIM card interface through the selector.

2. The method of claim 1, wherein the first wireless connection is terminated when step (b) is performed.

3. The method of claim 1, further comprising: (d) before performing step (b), establishing a third wireless connection using a third RF unit with a second SIM card; wherein the second SIM card is a remote SIM card.

4. The method of claim 3, further comprising: before establishing the third wireless connection, retrieving SIM card information from a remote server; wherein the second SIM is housed in the remote server.

5. The method of claim 4, wherein the SIM card information is retrieved via the first wireless connection.

6. The method of claim 3, wherein the second SIM card is selected substantially based on at least one of the following selection criteria: time, duration of usage, and billing cycle information.

7. The method of claim 1, wherein the selector is connected to a plurality of SIM card interfaces.

8. The method of claim 1, further comprising: before performing step (a), controlling the second RF unit to observe received signal quality of base stations.

9. The method of claim 1, wherein the first SIM card is selected substantially based on at least one of the following selection criteria: time, duration of usage, and billing cycle information.

10. A method for using a plurality of radio frequency (RF) units at a wireless communication device, comprising:(a) establishing a first wireless connection using a first RF unit with a first SIM card housed in a SIM card interface; wherein the first RF unit is connected to the SIM card interface through 

11. The method of claim 10, further comprising: establishing a plurality of tunnels through the second and third wireless connections with a remote network device; and aggregating the plurality of tunnels to form one aggregated tunnel.

12. A system for using a plurality of radio frequency (RF) units at a wireless communication device, comprising: the plurality of RF units; at least one selector; a plurality of SIM card interfaces; at least one processing unit; at least one memory; at least one storage unit storing program instructions executable by the at least one processing unit for:(a) establishing a first wireless connection using a first RF unit with a first Subscriber Identification Module (SIM) card housed in a SIM card interface; wherein the first RF unit is connected to the SIM card interface through at least one selector; (b) configuring the at least one selector to connect to a second RF unit; (c) establishing a second wireless connection using the second RF unit with the first SIM card remaining housed in the SIM card interface; wherein the second RF unit is connected to the SIM card interface through the at least one selector.

13. The system of claim 12, wherein the first wireless connection is terminated when step (b) is performed.

14. The system of claim 12, wherein the at least one storage unit further storing program instructions executable by the at least one processing unit for: (d) before performing step (b), establishing a third wireless connection using a third RF unit with a second SIM card; wherein the second SIM card is a remote SIM card.

15. The system of claim 14, wherein the at least one storage unit further storing program instructions executable by the at least one processing unit for: before establishing the third wireless connection, retrieving SIM card information from a remote server; wherein the second SIM is housed in the remote server.

16. The system of claim 15, wherein the SIM card information is retrieved via the first wireless connection.

17. The system of claim 14, wherein the second SIM card is selected substantially based on at least one of the following selection criteria: time, duration of usage, and billing cycle information.

18. The system of claim 12, wherein the at least one selector is connected to the plurality of SIM card interfaces.

19. The system of claim 12, wherein the at least one storage unit further storing program instructions executable by the at least one processing unit for: before performing step (a), controlling the second RF unit to observe received signal quality of base stations.

20. The system of claim 12, wherein the first SIM card is selected substantially based on at least one of the following selection criteria: time, duration of usage, and billing cycle information.
Claim 1: A method for using a plurality of subscriber identity module ( SIM) cards with a plurality of radio frequency (RF) units at a wireless communication device, the method comprising: 

(a) selecting a first SIM card to connect to a first RF unit by a selector; wherein the first SIM card is housed at the wireless communication device and connected through one of a first plurality of SIM card interfaces; wherein the selector is connected to a processing unit; wherein the selector is a multiplexer; wherein the selector is configured to use the first RF unit with one of the first plurality of SIM card interfaces; 

(b) establishing a first wireless connection using the first RF unit with a first cellular network corresponding to the first SIM card; 



(d) receiving a SIM card information from the SIM bank through the first wireless connection; wherein the SIM card information corresponds to a second SIM card and the second SIM card is connected to the SIM bank through one of a second plurality of SIM card interfaces; 

(e) when an event trigger occurs: 

(i) disconnecting the first wireless connection; 

(ii) establishing a second wireless connection by one of, (A) using the first RF unit with a second cellular network corresponding to the SIM card information or (B) using a second RF unit with the first cellular network corresponding to the first SIM card; 

wherein: 

the event trigger is selected from a plurality of event triggers and each of the plurality of event triggers is based on different criteria; wherein the criteria corresponding to each of the plurality of event triggers is entered by one of, a user of the wireless communication device or retrieved from a server; and the criteria corresponding to each of the plurality of event triggers is based on one or more of a geographic location, a data usage, a received signal quality, a time, a duration of usage and a billing cycle; and 

the SIM bank is located remotely from the wireless communication device.

10. A wireless communication device, comprising: at least one selector; wherein the selector is a multiplexer; a plurality of radio 

6. The method according to claim 1, further comprising: controlling a third RF unit to scan for received signal quality.

16. The wireless communication device of claim 11, wherein the at least one storage unit further stores program instructions executable by the at least one processing unit for controlling a third RF unit to scan for received signal quality.



	As seen above, both of instant independent claims 1, 10 and 12 and independent claims 1 and 10 from U.S. Patent No. 10,791,457 are directed to configuring a selector to connect SIMs to RF units. Claims 10 and 10 from U.S. Patent No. 10,791,457 does not disclose the SIMs are housed in a SIM card interface and the SIM card interface is connected to the selector (multiplexer).
	In an analogous art, Kim discloses a mobile terminal (Abstract) with a plurality of SIM card slots (SIM card interface) (paragraph 84, “SIM cards, from among the plurality of SIM cards, may be mounted on the plurality of respective SIM card slots 171 to 174”), wherein a plurality of the SIM cards or at least another identity module may be connected to the mobile terminal 100 through the interface unit 170 (paragraph 74). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount each of the SIMs of U.S. Patent No. 10,791,457 in a respective slot as disclosed by Kim to allow the SIMs to be changed according to the types of mobile terminals or the development of future related technologies, as suggested by Kim (paragraph 85).

	Instant dependent claims 2-6, 7, 9, 13-16, 18 and 20 are directed to disconnecting first connection and retrieve SIM from remote server, configuration of selector, and SIM selection criteria, which are covered by independent claims 1 and 10 of U.S. Patent No. 10,791,457.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 7, 9, 12, 13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tat et al. (US 2013/0109436 A1, hereinafter Tat) in view of Kim (US 2012/0064945 A1).

Regarding claims 1 and 12, Tat discloses a method and a system for using a plurality of radio frequency (RF) units at a wireless communication device (Abstract, method and wireless device (system) with plurality of modem; paragraph 28, “user equipment 100 contains the necessary radio system or modem 2”, i.e., modem is equivalent to radio system; paragraph 55, “the modem M1 connected to network NWA and the modem M2 connected to network NWB”, such that modem is used to connect the wireless device/UE to wireless network, and hence modem is equivalent to RF unit), the system comprising: 
the plurality of RF units (paragraph 34, “device 100 of this example has a number H of high-end modems 210 and a number L of low-end modems 220”); 
at least one selector (paragraph 31, a 2-way multiplexer 240; paragraph 35, “a multi-way multiplexer 260, which again may comprise hardware and/or software and provides dynamic connections between the modems 210,220 and the SIMs 230”, i.e., the multiplexer selectively connects modems and SIMs); 
at least one processing unit (paragraphs 7 and 28); 
at least one memory (paragraph 28, memory/memories 3); 
at least one storage unit storing program instructions executable by the at least one processing unit (paragraphs 7-8, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to perform steps) for:
a multi-way multiplexer 260, which again may comprise hardware and/or software and provides dynamic connections between the modems 210,220 and the SIMs 230”, i.e., the multiplexer selectively connects modems and SIMs; paragraph 41, “SMC 250 is able to decide on a best mapping configuration between SIMs and modems and then instruct the multiplexer 260 to reconnect SIMs to modems according to that configuration”, such that SIM card is connected to modem (RF unit) via multiplexer (selector)); 
(b) configuring the at least one selector to connect to a second RF unit (paragraph 55, “the modem M2 connected to network NWB”; paragraph 35, “a multi-way multiplexer 260, which again may comprise hardware and/or software and provides dynamic connections between the modems 210,220 and the SIMs 230”); 
(c) establishing a second wireless connection using the second RF unit with the first SIM card remaining housed in the wireless communication device (paragraph 56, “SMC may then decide that remapping is necessary”; paragraph 22, “disconnection of said first SIM from said first modem and connection of said first SIM to said second modem is accompanied by switching a SIM context for said first SIM from said first modem to said second modem”, and since Tat does not require removal of SIM for remapping, the first SIM card remains housed inside the UE/wireless device); wherein 
	Tat discloses SIMs are interfaced with modems via multiplexer (paragraphs 31 and 35). Tat does not expressly disclose the SIMs are housed in a SIM card interface and the SIM card interface is connected to the selector (multiplexer).
	In an analogous art, Kim discloses a mobile terminal (Abstract) with a plurality of SIM card slots (SIM card interface) (paragraph 84, “SIM cards, from among the plurality of SIM cards, may be mounted on the plurality of respective SIM card slots 171 to 174”), wherein a plurality of the SIM cards or at least another identity module may be connected to the mobile terminal 100 through the interface unit 170 (paragraph 74). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount each of the SIMs of Tat in a respective slot as disclosed by Kim to allow the SIMs to be changed according to the types of mobile terminals or the development of future related technologies, as suggested by Kim (paragraph 85).

Regarding claims 2 and 13, Tat in view of Kim further discloses the first wireless connection is terminated when step (b) is performed (see Tat, paragraph 57, “the SIMs are re-mapped to the desired new modems while the modems are disconnected from a network”).

Regarding claims 7 and 18, Tat in view of Kim discloses the limitations of claims 1 and 12 as applied above. Tat in view of Kim further discloses the at least one selector is connected to the plurality of SIM card (paragraphs 31 and 35). 

	In an analogous art, Kim discloses a mobile terminal (Abstract) with a plurality of SIM card slots (SIM card interface) (paragraph 84, “SIM cards, from among the plurality of SIM cards, may be mounted on the plurality of respective SIM card slots 171 to 174”), wherein a plurality of the SIM cards or at least another identity module may be connected to the mobile terminal 100 through the interface unit 170 (paragraph 74). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount each of the SIMs of Tat in a respective slot as disclosed by Kim to allow the SIMs to be changed according to the types of mobile terminals or the development of future related technologies, as suggested by Kim (paragraph 85).

Regarding claims 9 and 20, Tat in view of Kim further discloses the first SIM card is selected substantially based on at least one of the following selection criteria: time, duration of usage, and billing cycle information (see Tat, paragraphs 50-51, subscription information and cost of service (i.e., billing cycle information)).

Claims 3-6, 10 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tat in view of Kim as applied to claims 1-12 above, and further in view of Castrogiovanni et al. (US 2003/0211840 A1, hereinafter Castrogiovanni).
Regarding claims 3-6 and 14-17, Tat in view of Kim discloses the limitations of claims 1 and 12 as applied above. Tat in view of Kim discloses the SIM can be a software SIM (see Tat, 
Tat and Kim do not expressly disclose (d) before performing step (b), establishing a third wireless connection using a third RF unit with a second SIM card; wherein the second SIM card is a remote SIM card, before establishing the third wireless connection, retrieving SIM card information from a remote server; wherein the second SIM is housed in the remote server, wherein the SIM card information is retrieved via the first wireless connection and selection of the second SIM card.
In an analogous art, Castrogiovanni discloses a SIM bank system (SIM server) for providing remote access to subscriber identity information (Abstract), wherein the SIM bank comprises of a number of slots for receiving SIMs, wherein each slot comprises of an interface for communicatingly coupling a SIM to the system (paragraph 94). Castrogiovanni discloses when a wireless device is away from a home location, the wireless device can utilize SIM information from the SIM bank to allow the wireless device to perform wireless communications as in a home calling area in foreign networks (paragraph 81), wherein SIM information is retrieved from the SIM bank in an established wireless connection (paragraphs 80-81). Since Tat in view of Kim discloses remapping connections dynamically, the combination of Tat, Kim and Castrogiovanni would allow the third connection to be established before the second connection (i.e., as part of a different connection remap). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the first 
Regarding claim 10, Tat discloses a method for using a plurality of radio frequency (RF) units at a wireless communication device (Abstract, method with plurality of modem; paragraph 28, “user equipment 100 contains the necessary radio system or modem 2”, i.e., modem is equivalent to radio system; paragraph 55, “the modem M1 connected to network NWA and the modem M2 connected to network NWB”, such that modem is used to connect the wireless device/UE to wireless network, and hence modem is equivalent to RF unit), comprising:
(a) establishing a first wireless connection using a first RF unit with a first SIM card (paragraphs 38-40, first SIM is mapped to a first modem; paragraph 55, “the device begins with the modem M1 connected to network NWA”); wherein the first RF unit is connected to the SIM card interface through a selector (paragraph 35, “a multi-way multiplexer 260, which again may comprise hardware and/or software and provides dynamic connections between the modems 210,220 and the SIMs 230”, i.e., the multiplexer selectively connects modems and SIMs; paragraph 41, “SMC 250 is able to decide on a best mapping configuration between SIMs and modems and then instruct the multiplexer 260 to reconnect SIMs to modems according to that configuration”, such that SIM card is connected to modem (RF unit) via multiplexer (selector)); 
(d) configuring the selector to connect to a third RF unit (paragraph 55, “the modem M2 connected to network NWB”; paragraph 35, “a multi-way multiplexer 260, which again may comprise hardware and/or software and provides dynamic connections between the modems 210,220 and the SIMs 230”); 
SMC may then decide that remapping is necessary”; paragraph 22, “disconnection of said first SIM from said first modem and connection of said first SIM to said second modem is accompanied by switching a SIM context for said first SIM from said first modem to said second modem”, and since Tat does not require removal of SIM for remapping, the first SIM card remains housed inside the UE/wireless device); wherein the third RF unit is connected to the SIM card interface through the selector (paragraphs 31 and 35, SIMs are connected to modems via multiplexer).
Tat discloses SIMs are interfaced with modems via multiplexer (paragraphs 31 and 35) wherein the SIM can be a software SIM (paragraph 29). Tat does not expressly disclose the SIMs are housed in a SIM card interface and the SIM card interface is connected to the selector (multiplexer), (b) establishing a second wireless connection using a second RF unit with a second SIM card; wherein the second SIM card is a remote SIM card; wherein the second SIM is housed in a remote server; and (c) retrieving SIM card information from the remote server.
	In an analogous art, Kim discloses a mobile terminal (Abstract) with a plurality of SIM card slots (SIM card interface) (paragraph 84, “SIM cards, from among the plurality of SIM cards, may be mounted on the plurality of respective SIM card slots 171 to 174”), wherein a plurality of the SIM cards or at least another identity module may be connected to the mobile terminal 100 through the interface unit 170 (paragraph 74). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount each of the SIMs of Tat in a respective slot as disclosed by Kim to allow the SIMs to be changed according to the types of mobile terminals or the development of future related technologies, as suggested by Kim (paragraph 85).

In an analogous art, Castrogiovanni discloses a SIM bank system (SIM server) for providing remote access to subscriber identity information (Abstract), wherein the SIM bank comprises of a number of slots for receiving SIMs, wherein each slot comprises of an interface for communicatingly coupling a SIM to the system (paragraph 94). Castrogiovanni discloses when a wireless device is away from a home location, the wireless device can utilize SIM information from the SIM bank to allow the wireless device to perform wireless communications as in a home calling area in foreign networks (paragraph 81), wherein SIM information is retrieved from the SIM bank in an established wireless connection (paragraphs 80-81). Since Tat in view of Kim discloses remapping connections dynamically, the combination of Tat, Kim and  Castrogiovanni would allow the third connection to be established before the second connection (i.e., as part of a different connection remap). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the first connection of Tat in view of Kim to retrieve SIM information from a SIM bank as disclosed by Castrogiovanni to provide the software SIM information to the wireless device for performing communications as if the device is located in a home network, when the device is located at a foreign network and thereby improve user experience.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tat in view of Kim as applied to claims 1 and 12 above, and further in view of Lamazure et al. (US 2014/0169347 A1, hereinafter Lamazure).

Regarding claims 8 and 19, Tat in view of Kim discloses the limitations of claims 1 and 12 as applied above. Tat in view of Kim further discloses a modem can measure signal strength of a downlink signal (see Tat, paragraph 45)
Tat and Kim do not expressly disclose before performing step (a), controlling the second RF unit to observe received signal quality of base stations.
In an analogous art, Lamazure discloses a device comprises of multiple SIMs (Abstract, Fig. 1 and paragraph 51), wherein when a SIM is idle, reception power level monitoring, downlink quality monitoring and serving cell reselection handling are performed when the other SIM is active (paragraph 58-59), wherein serving cell and neighboring cells of the idle SIM can be monitored to avoid losing synchronization with base stations associated with the idle SIM (paragraph 58). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the modem of Tat in view of Kim to monitor network performance as suggested by Lamazure to maintain synchronization between the idle mode SIM and associated network, and thereby enhance connection efficiency.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnaswamy et al. (US 2011/0269456 A1) discloses methods and systems for supporting substantially simultaneous existence of a wireless communication node of multiple identities using a hardware platform, and optionally, a single hardware platform (e.g., a single physical radio). Certain aspects utilize a shared hardware baseband implementation with the ability to concurrently utilize multiple network identities with multiple SIMs (e.g., USIM cards), and multiple transceivers on the platform (paragraph 10), and multiple paths can communicate with a common tunneling anchor in a network to aggregate bandwidth (paragraph 116).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DANIEL LAI/            Primary Examiner, Art Unit 2645